Citation Nr: 1823936	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  11-20 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.  

2.  Entitlement to service connection for heart disease, to include coronary artery disease (CAD). 

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  

4.  Entitlement to service connection for residuals of a stroke.  

5.  Entitlement to service connection for residuals of a stomach disability. 

6.  Entitlement to service connection for bilateral below the knee amputations.

7.  Entitlement to service connection for renal disease. 

8.  Entitlement to service connection for anemia, claimed as blood disease.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to August 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.    

In September 2014 and July 2016, the Board remanded the claims on appeal for additional procedural and evidentiary development.  

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference in July 2014.  After a February 2018 letter notified the Veteran that the VLJ who conducted the July 2014 Board hearing was no longer with the Board, he elected not to have another Board hearing before a current VLJ in a February 2018 reply.  



FINDINGS OF FACT

1.  The Veteran did not incur an event, injury, or disease related to his current diabetes mellitus type II during active duty service, to include being exposed to herbicide agents.  

2.  The Veteran did not incur an event, injury, or disease related to his current heart disease, including CAD, during active duty service, to include being exposed to herbicide agents.  

3.  The Veteran did not incur an event, injury, or disease related to his current peripheral neuropathy of the upper and lower extremities during active duty service, to include being exposed to herbicide agents.  

4.  The Veteran did not incur an event, injury, or disease related to his current residuals of a stroke during active duty service, to include being exposed to herbicide agents.  

5.  The Veteran did not incur an event, injury, or disease related to his current residuals of a stomach disability during active duty service, to include being exposed to herbicide agents.  

6.  The Veteran did not incur an event, injury, or disease related to his current bilateral below the knee amputations during active duty service, to include being exposed to herbicide agents.  

7.  The Veteran did not incur an event, injury, or disease related to his current renal disease during active duty service, to include being exposed to herbicide agents.  

8.  The Veteran did not incur an event, injury, or disease related to his current anemia during active duty service, to include being exposed to herbicide agents.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for heart disease, to include CAD, have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  The criteria for entitlement to service connection for peripheral neuropathy of the upper and lower extremities have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

4.  The criteria for entitlement to service connection for residuals of a stroke have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

5.  The criteria for entitlement to service connection for residuals of a stomach disability have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

6.  The criteria for entitlement to service connection for bilateral below the knee amputations have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

7.  The criteria for entitlement to service connection for renal disease have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.

8.  The criteria for entitlement to service connection for anemia, claimed as blood disease, have not been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In a May 2016 statement, the Veteran's representative contended that the Veteran should be scheduled for VA examinations to determine the relationship between the current disorders on appeal and the Veteran's active duty service.  VA has a duty to provide a medical examination where there is (1) competent evidence of a current disability or symptoms thereof; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability is associated with service; and (4) insufficient competent medical evidence to decide the claim.  McLendon, 20 Vet. App. at 81; see 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Veteran has not been provided with VA examinations for his service connection claims.  However, as explained below, the Board finds that there was no event, injury, or disease related to the Veteran's current diabetes mellitus type II, heart disease, peripheral neuropathy of the upper and lower extremities, residuals of a stroke, residuals of a stomach disability, bilateral below the ankle amputations, renal disease, and anemia that occurred in service.  VA, therefore, has no duty to provide medical examinations for these claims.

In July 2016, the Board remanded the claims on appeal to ask the Veteran to identify outstanding private treatment records for the disorders on appeal, associate with the claims file outstanding VA treatment records, renew an effort to verify whether the Veteran was exposed to herbicide agents during active service and document such efforts, and issue a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran contends that his current diabetes mellitus type II, heart disease, peripheral neuropathy of the upper and lower extremities, residuals of a stroke, residuals of a stomach disability, bilateral below the knee amputations, renal disease, and anemia disorders were caused by his active duty service.  In the alternative, the Veteran and his representative contend that the Veteran's peripheral neuropathy of the upper and lower extremities, bilateral lower extremity amputations, and renal disease are caused or aggravated by the Veteran's diabetes mellitus type II.  Because the evidence pertaining to these disorders is located is the same or similar documents, the Board shall analyze these claims together below.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, for the diseases listed in 38 C.F.R. § 3.309(e), including diabetes mellitus type II, certain heart disorders such as CAD, and early-onset peripheral neuropathy, the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Section 3.303(e) provides that when exposure to herbicide agents is established during active duty, diseases associated with herbicide exposure that manifest at any date, however remote, after service are entitled to service connection, unless they are clearly attributable to causes unrelated to service (intercurrent causes).  See 38 C.F.R. § 3.307(d).  The diseases listed at 38 C.F.R. § 3.309(e) must become manifest to a degree of 10 percent or more at any time after service, except for certain diseases, which are required to have manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during the active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a) (2012).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that the current disorders on appeal were caused by his in-service exposure to herbicide agents while stationed onboard the USS Hancock, and visits to the Clark Air Force Base (AFB) and Subic Bay in the Philippines.  

Initially, the Board notes that the Veteran has been diagnosed with diabetes mellitus type II, heart diseases, peripheral neuropathy of the upper and lower extremities, residuals of a stroke, residuals of a stomach disability, bilateral below the knee amputations, renal disease, and anemia during the appeal period.  For example, numerous VA and private treatment records indicate that the Veteran has had diabetes mellitus type II since 1992, and he has been diagnosed with various heart diseases, including ischemic heart disease (IHD) in a May 2010 private treatment record, CAD in a February 2010 IHD disability benefits questionnaire (DBQ), and status-post coronary artery bypass grafting (CABG) in several private treatment records.  Furthermore, private treatment records show that the Veteran had a status-post right basal ganglion stroke in 2004, which resulted in mental status changes, and diabetic peripheral neuropathy in his extremities since August 2004.  Likewise, numerous VA and private treatment records indicate that he has been diagnosed with and treated for residuals of a stomach disability, including polyp removals, bilateral lower extremity amputations, renal disease, and anemia at various times during the appeal.  Thus, the first element of service connection for each disorder is met.  

However, regarding the second element of service connection, the Board finds that the Veteran did not incur an event, injury, or disease related to the current disorders on appeal during active duty service, to include being exposed to herbicide agents.  Specifically, the Veteran's service treatment records, including his August 1964, July 1965, August 1965, and July 1967 reports of medical examination and history, are silent as to complaints of or treatment for diabetes mellitus type II, abnormal heart symptoms, peripheral neuropathy, stroke, abnormal stomach symptoms, amputations, renal disease, or blood disorders, including anemia.  In fact, these service enlistment, annual, and separation examinations showed that all of the Veteran's organic systems, including his heart, neurologic, upper and lower extremities, and genitourinary symptoms, were normal.  The record, including the private and VA treatment records, shows that diabetes mellitus type II onset in the early 1990s (or approximately 25 years after separation from active duty service), while the rest of the disorders on appeal manifested in the 2000s (or approximately 30 years or more after separation from active duty service).  In fact, the Veteran does not contend that these disorders began during his active duty service.  He contends that they were caused by his in-service exposure to herbicide agents, including Agent Orange, because he was stationed aboard the USS Hancock, which visited Subic Bay in the Philippines, and he was located at Clark AFB in the Philippines.  

The Board notes that there are various legal and procedural provisions for claims based upon exposure to herbicide agents in the Republic of Vietnam, Korea, and Thailand.  However, the record does not reflect, nor does the Veteran otherwise contend, he had such service.  Rather, the Veteran claimed throughout the appeal, including in March 2009, May 2009, May 2010, February 2011, June 2011, and September 2013 statements, as well as during the July 2014 Board hearing, that he was exposed to herbicide agents while he worked on aircraft which regularly flew into the Republic of Vietnam while stationed in the Philippines.  He also asserted, and submitted various blogs and articles from the internet indicating that herbicide agents were used on foliage around the base perimeter at Clark AFB and at the pier and surrounding areas of Subic Bay.  He testified during the July 2014 Board hearing, and contended in multiple written statements during the appeal, that he was directly exposed to Agent Orange at those cites by walking or being in the area that was sprayed with Agent Orange, washing down planes and the ship deck with water that had concentrates of herbicide agents in it, and working with pipes containing salt water pulled from Subic Bay and other "Blue Waters" due to his military occupational specialty (MOS).  

Effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  Specifically, the new regulation states that an individual who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code (AFSC) indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  38 C.F.R. § 3.307(a)(6)(v).

A review of the Federal Register reveals that only some C-123s were used to actually spray herbicide in Vietnam.  80 Fed. Reg. 35,246 (June 19, 2015).  For this reason, the presumption of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(v) is limited to contact with C-123 aircraft known to have been used to sprayed an herbicide agent during the Vietnam era.  This makes the C-123s a distinct case.  However, this presumption does not apply to the Veteran's service as there is no indication in his service personnel records that he ever worked with, washed, or came into contact with any C-123 aircraft in service.  In fact, the Veteran has not alleged any contact with such aircraft, and a September 2009 statement from a fellow shipmate aboard the USS Hancock indicates that only the Skyhawk, Skyraider, and Crusader aircrafts were stationed aboard the ship.  Additionally, VA has published a list of military personnel who had regular and repeated exposure to contaminated Operation Ranch Hand (ORH) C-123s, used to spray Agent Orange in Vietnam, as flight, maintenance, or medical crew members.  See http://www.benefits.va.gov/compensation/docs/AO_C123_AFSpecialityCodesUnits.pdf.  While that list includes a unit assigned to the Philippines from 1969 to 1970 for Clark AFB, the Veteran's official service personnel records, including his DD-214, show that he separate from active duty service prior to this timeframe, i.e., in August 1967.  In order to qualify as working regularly and repeatedly operating, maintaining, or serving onboard C-123 aircraft while stationed at Clark AFB, the Veteran must have served at Clark AFB between 1969 and 1970.  

In March 2009, June 2009, May 2011, May 2015, October 2016, January 2017, and March 2017, VA attempted to verify the Veteran's exposure to herbicide agents during active duty service.  Such attempts were unsuccessful, and VA documented the steps taken to corroborate whether the Veteran was exposed to herbicide agents while in service.  For example, a March 2009 personnel information exchange system (PIES) reply from the Joint Services Records Research Center (JSSRC) showed that VA was unable to corroborate that the Veteran had any in-country service or visitation to the Republic of Vietnam during the Vietnam Era.  Similarly, a January 2017 defense personnel records information retrieval system (DPRIS) reply shows that Department of Defense records, and findings from records repositories, do not show that herbicide agents, including Agent Orange, was used, tested, stored, or disposed of in Subic Bay or anywhere else in the Republic of the Philippines during 1966, and that the USS Hancock's ship histories show that the ship was in California for months at a time in 1965 and 1967.  

Additionally, the claims file includes a March 2017 memorandum for the record, which the JSRRC issued in May 2009, indicating that to date, the JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  This memorandum notes that the JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  As noted above, this finding was amended for those Air Force or Air Force Reserve veterans who had regular contact with C-123 aircraft.  Therefore, the JSSRC concluded that it could not evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era.  

The Board has considered the Veteran's statements that he was exposed to herbicide agents, including Agent Orange, during active duty service.  However, given the lack of corroboration that herbicide agents were used in the Republic of the Philippines, including Subic Bay and Clark AFB, the history of the USS Hancock and its aircraft, the timeframe of the Veteran's active duty service, and the many years between the onset and manifestation of the Veteran's current disorders and his separation from active duty service, the Board finds that he did not incur an event, injury, or disease related to his current disorders on appeal during active duty service.  Therefore, the Veteran has not met the criteria for herbicide exposure.  Accordingly, the second element of service connection, to include on a presumptive basis, is not met for current diabetes mellitus type II, heart disease, peripheral neuropathy of the upper and lower extremities, residuals of a stroke, residuals of a stomach disability, bilateral below the knee amputations, renal disease, and anemia. 

The Veteran's representative contended in a May 2016 statement that the Veteran's peripheral neuropathy of the upper and lower extremities, bilateral lower extremity amputations, and renal disease are caused or aggravated by the Veteran's diabetes mellitus type II.  However, the Board determines that service connection for these disorders as secondary to diabetes mellitus type II is not warranted because the Veteran's diabetes mellitus type II is not service connected.  See 38 C.F.R. § 3.310 (2017).  
Accordingly, as the second element of service connection, to include on a presumptive basis, is not met for current diabetes mellitus type II, heart disease, peripheral neuropathy of the upper and lower extremities, residuals of a stroke, residuals of a stomach disability, bilateral below the knee amputations, renal disease, and anemia, the benefit of the doubt doctrine does not apply, and the Veteran's claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for diabetes mellitus type II is denied.   

Service connection for heart disease, to include CAD, is denied. 

Service connection for peripheral neuropathy of the upper and lower extremities is denied.  

Service connection for residuals of a stroke is denied.  

Service connection for residuals of a stomach disability is denied. 

Service connection for bilateral below the knee amputations is denied.

Service connection for renal disease is denied. 

Service connection for anemia, claimed as blood disease, is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


